
	
		II
		110th CONGRESS
		2d Session
		S. 3152
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for a comprehensive study by the National
		  Research Council of the National Academies to assess the water management,
		  needs, and conservation of the Apalachicola-Chattahoochee-Flint River
		  System.
	
	
		1.Study on the
			 Apalachicola-Chattahoochee-Flint River System
			(a)National Research
			 Council StudyNot later than
			 60 days after the date of enactment of this Act, the Secretary of the Army
			 shall enter into an agreement with the National Research Council of the
			 National Academies under which the Council shall conduct a comprehensive study
			 of the water management, needs, and conservation of the
			 Apalachicola-Chattahoochee-Flint River System (in this Act referred to as the
			 ACF River System).
			(b)Matters To be
			 addressedThe study under subsection (a) shall include the
			 following:
				(1)A summary of the
			 existing body of scientific knowledge on—
					(A)the ecology,
			 hydrology, geomorphology, and biogeochemistry of the Apalachicola River and the
			 greater ACF River System;
					(B)the ecosystem
			 services provided by the Apalachicola River;
					(C)the impact of
			 variation in freshwater flow on the ecology of the river and downstream coastal
			 ecosystems, including the Apalachicola Bay ecosystem; and
					(D)how to restore
			 the natural hydraulic function of the ACF River System, including restoration
			 of floodplains and wetlands.
					(2)An assessment of
			 models that serve as the basis for the master manuals of the ACF River
			 System.
				(3)An assessment of
			 water availability, supply options, demand-management alternatives, and
			 socioeconomic factors that influence uses in the ACF River System, including
			 water quality, navigation, hydropower, recreation, in-stream ecology, and flood
			 control.
				(4)An assessment of
			 policies, regulations, and other factors that affect Federal water project
			 operations.
				(5)Recommendations
			 for an approach to determine water limits that recognize the needs of all water
			 users along the ACF River System, including adequate in-stream flow
			 requirements.
				(6)Recommendations
			 for any additional measures to address the long-term watershed management needs
			 of the ACF River System as the National Research Council considers
			 appropriate.
				(c)ReportNot later than 2 years after entering into
			 an agreement under subsection (a), the National Research Council shall submit
			 to the Secretary of the Army and Congress a report containing the findings of
			 the study under subsection (a) and such other recommendations as the Council
			 considers appropriate.
			(d)Authorization of
			 appropriationsFor the purpose of carrying out this Act, there is
			 authorized to be appropriated $1,200,000.
			
